Opinion issued April 18, 2013




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-12-01132-CV
                          ———————————
  ARROW MARBLE, LLC, ARROW MIRROR AND GLASS, INC., AND
          EQUICAP INVESTMENTS, LLC, Appellants
                                      V.
                 ESTATE OF RODNEY KILLION, Appellee



      On Appeal from the County Court at Law No. 1 & Probate Court
                         Brazoria County, Texas
                    Trial Court Cause No. PR032461


                        MEMORANDUM OPINION

      Appellants, Arrow Marble, LLC, Arrow Mirror and Glass, Inc., and Equicap

Investments, LLC, have filed a “Motion to Correct Record.” In their motion,

appellants state that, although they included trial court cause numbers PR032461
and PR032461-C on their notice of appeal, this case is a probate matter involving

only one judgment that was appealed. Appellants argue that there is no trial court

case associated with cause number PR032461-C, that this case involves only an

appeal from cause number PR032461, and that appellate cause 01-12-01133-CV,

which is based on the notation on appellants’ notice of appeal that appellants were

appealing from trial cause PR032461-C, is erroneous and void.              Appellants

therefore move for dismissal of appellate cause 01-12-01133-CV and request that

their filing fee be transferred from cause 01-12-01133-CV to this cause. See TEX.

R. APP. P. 42.1(a)(1). We grant the motion in part and deny the motion in part, and

we dismiss this appeal.

      In their notice of appeal, appellants state their intent to appeal from the final

judgment entered on October 24, 2012 in “the above-referenced case.”              The

headings on both the notice and the final judgment reflect cause numbers

PR032461 and PR032461C.           But the trial court’s final judgment rendered

judgment only on claims pleaded in the “Plaintiff’s Second Amended Original

Petition filed on September 6, 2011,” in “Arrow Marble, LLC’s Plea In

Intervention filed on July 21, 2011,” and in the “Defendants’ First Amended

Counterclaim filed on July 29, 2011.” Each of these documents are pleadings in a

case that, according to the clerk’s record filed in appellate cause 01-12-01133-CV,

was originally filed in the 269th District Court of Harris County under cause

                                          2
number 2010-32640, was transferred to Brazoria County, and was assigned cause

number PR032461-C. Therefore, the judgment appellants appealed from renders

judgment on the pleadings filed in, and is correctly docketed under, trial court

cause number PR032461-C, and appellants’ notice of appeal should have been

docketed solely under that cause number.

      Appellants request dismissal of one of their appeals. Insofar as appellants

request dismissal of the appellate cause to which the trial court’s October 24, 2012

judgment does not apply, we grant the motion and dismiss the appeal in cause

number 01-12-01132-CV. To the extent the appellants seek dismissal of appellate

cause 01-12-01133-CV and request the transfer of their filing fee from that cause

to this one, we deny the motion.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1). We

dismiss all other pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                         3